DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 4/19/2021 are accepted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 9 , and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP (04-092799A (herein referred to as Hexagonal Segment Device).
Hexagonal Segment Device teaches an apparatus for packaging and deploying large structures comprising:
a plurality of interconnected, similar-sized regular hexagonal tiles having a folded configuration and an unfolded configuration, each tile of the plurality of interconnected, similar- sized regular hexagonal tiles having a uniform side length, a thickness, a front surface and a back surface (Figure 1).
The folded configuration to fit within a cylinder (page 5 of translation, second to last paragraph; and page 6 of 7, first full paragraph).  Said cylinder must inherently have a radius no less than the uniform side length and a length no less than a sum of the thicknesses of all of the interconnected, similar-sized regular hexagonal tiles” in order to fit the apparatus therein.
The unfolded configuration being a substantially planar area covered by the interconnected, similar-sized regular hexagonal tiles without overlap, wherein the plurality of interconnected, similar-sized regular hexagonal tiles comprises a first tile, a last tile, and at least four (4) intermediate tiles (see Figure 1).  The first tile is connected to a first of the at least four intermediate tiles by a foldable connector and to no other tiles (Figure 1) and the last tile is connected to a last of the at least four intermediate tiles by a foldable connecter and to no other tiles (Figure 1).  Furthermore, each intermediate tile is connected to exactly two other neighboring tiles of the plurality of interconnected, similar-sized regular hexagonal tiles by exactly two foldable connectors (2;  Figure 1).
The apparatus of Hexagonal Segment Device forms a hexagonal column of stacked tiles by folding a first neighboring tile of the two neighboring tiles; and a back surface of each intermediate tile faces a back surface of a second, different neighboring tile of the two neighboring tiles (page 5 of translation, second to last paragraph; and page 6 of 7, first full paragraph).  
With regards to claim 2, the planar area is a hexagonal shape (Figure 1).
With regards to claims 12 and 13, Hexagonal Segment Device teaches a method for packaging a plurality of similar interconnected hexagonal tiles arranged to cover a planar area without overlap (Figure 1) into a cylindrical space, wherein the plurality of identical interconnected hexagonal tiles consists of a first tile, a last tile, and at least one intermediate tile connected in a single sequence without branching (Figure 1) deploying in space large structures (see “Operation” section of translation) having a form of a substantially flat configuration (Figure 1), comprising:
said first tile connected to a first intermediate tile by a first foldable connector along a first
edge between the first tile and the first intermediate tile (Figure 1),
said last tile connected to a last intermediate tile by a last foldable connector along a last
edge between the last tile and the last intermediate tile (Figure 1), and
each of the at least one intermediate tile is connected to exactly two other neighboring tiles
by intermediate foldable connectors along two intermediate edges between each of the at least one
intermediate tile and the exactly two other neighboring tiles (Figure 1), said method comprising:
folding the first foldable connector so that a face of the first tile is adjacent to a face of the
first intermediate tile; folding each subsequent intermediate foldable connector so that a face of one intermediate tile is brought adjacent a face of a neighboring intermediate tile, each folding operation in an opposite direction to a previous folding operation (page 5 of translation, second to last paragraph; and page 6 of 7, first full paragraph); and finally folding the last foldable connector so that a face of the last tile is adjacent to a face of the last intermediate tile (Figures;  page 5 of translation, second to last paragraph; and page 6 of 7, first full paragraph).
	With regards to claim 13, the stacked hexagons are placed in a launch vehicle, launched into orbit, and unfolding the tiles to cover a planar area without overlap (see whole).
With regards to claim 14, adjacent tiles are taught to be secured to each other for stability (coupling mechanism 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-8  and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP (04-092799A (herein referred to as Hexagonal Segment Device), as applied to claims above, and further in view of Chang (US 5,052,640).
With regards to claims 3 and 6-8, Hexagonal Segment Device is relied upon as above, but does not explicitly teach that the flat configuration may be partially tiled or the number of panels that the apparatus should comprise.  However, Chang teaches a  substantially flat-pack hexagonal column (Figure 1A and 2) formed by the juncture of hexagonal panels hinged to one lateral side surface of each adjacent hexagonal panel such that the panels  may be folded and stowed in a launch vehicle (col 2, lines 10+).  Chang teaches the number of panels contained and their configuration can be determined by the requirements of the satellite (col 3, lines 65+).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to alter the number and configuration of the hexagonal panels present in the apparatus of Hexagonal Segment Device according to the requirements of the satellite.
Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over JP (04-092799A (herein referred to as Hexagonal Segment Device), as applied to claims above, and further in view of  Cohee et al (US 6,647,668).
Hexagonal Segment Device is relied upon as above, but does not teach each of the tiles should further comprising an expandable member in each of the tiles for adjusting the thickness of the tiles.  However, Cohee teaches making space structures (such as  reflectors, antenna, sunshields, solar sails, and other structures) inflatable because it is desirable said structures are low weight, have low packing volume, and can be made rigid after inflation/deployment (see Field of Invention).  Thus, it would have been obvious to one of ordinary skill in the art to add an expandable member to each of the Hexagonal Segment Device’s hexagonal tiles in order to make them low weight, reduce the packing volume, and to rigidize the deployed apparatus.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/872,689, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.    The prior filed application does not contain explicitly support for the claimed subject matter.  Furthermore, the prior filed application does not seem to implicitly support the claimed subject matter of independent claims 1, 5, 9, and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,715,078 teaches a compact self-deploying structure.  US 6,284,966 teaches a planar hexagonal tile array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/               Primary Examiner, Art Unit 3649